PER CURIAM
Defendant appeals from a judgment of conviction on three counts of first-degree sexual abuse. Only one of his three assignments of error requires discussion. Defendant argues that the trial court erred in imposing a 10-year term of post-prison supervision. The state concedes that the term of post-prison supervision exceeds that authorized by ORS 144.103. ORS 144.103 provides that the term of post-supervision, when added to the term of imprisonment, shall not exceed the maximum statutory indeterminate sentence.
We accept the state’s concession.
Remanded for entry of a corrected judgment; otherwise affirmed.